Citation Nr: 0505897	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-34 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for stasis 
dermatitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1969 and from February 1973 to March 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented the grant by the Board of 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
RO assigned a 10 percent evaluation, which the veteran 
appealed.  

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in July 2004.  


FINDINGS OF FACT

1.	The veteran's skin disorder is manifest by large 
erythematous patchy areas of each leg with complaints of 
constant itching.  

2.	The veteran's skin disorder covers 33 percent of his total 
body and 36 percent of the exposed body area.  


CONCLUSION OF LAWS

Criteria for a rating of 30 percent for stasis dermatitis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's skin disorder was originally evaluated 
analogous to eczema as 10 percent disabling under 38 C.F.R. 
Section 4.118, Diagnostic Code 7806, because prior to August 
2002 there was not a diagnostic code that set forth criteria 
for assigning disability evaluations for dermatitis.  When an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

At the time the veteran filed his claim, the rating criteria 
allowed for the assignment of a 10 percent rating when there 
was evidence of eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent rating when there was evidence of eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and a 50 percent rating for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Code 7806 (effective prior to August 
2002).  

During the course of this appeal, the rating criteria for 
skin disorders was revised.  The change became effective on 
August 30, 2002.  In such cases, the old law is applied prior 
to the effective date of the new, after which, the new law is 
applied.  See VAOPGCPREC 7-2003.  

As of August 30, 2002, a 60 percent evaluation will be 
assigned upon a showing of  dermatitis or eczema where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas is affected, or, when there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period; a 30 percent rating will be assigned when there 
is evidence of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or with systemic 
therapy such as corticosteroids or other immuno-suppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period; and a 10 
percent rating is assigned when there is at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  With 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected and no more than topical therapy 
required during the past 12-month period, a noncompensable 
evaluation is warranted.  See 38 C.F.R. § 4.118, Code 7806 
(2004).  

The evidence reflects that the veteran has complaints of 
itching and thinning of the skin of his lower extremities.  
He asserts that he is not required to take medication on an 
extended basis and, in fact, has been advised not to use 
anymore steroid creams.

The veteran underwent VA examination in April 1997 and 
related that he had developed a rash over his right lower 
extremity that initially resolved with medication, but 
returned worse on both lower extremities.  He had been given 
topical cream, with steroids, over the years and, when seeing 
an endocrinologist for an unrelated condition in December 
1996, was told that the long-term use of topical steroid 
cream had caused a thinning of the epidermis which caused an 
easy breakdown and resulting skin ulcers.  The veteran 
complained that his skin was so delicate on his right lower 
extremity that a slight bump might cause a break down and 
that ulcerations took a long time to heal.  He related that 
he had recently worn Unna Boots for healing of ulcers of the 
legs, that he had constant itching and burning of the skin 
with constant redness.  Objectively, there were several small 
superficial varicosities over the feet and ankles, 
bilaterally; there were good pedal pulses with no swelling or 
tenderness of the lower extremities.  There was, however, an 
extreme dermatitis of both legs described as a shiny, large 
erythematous patchy area with a few small pustules of the 
right lower extremity and a very large erythematous patchy 
area of the left lower extremity; the entire lower legs had 
an erythematous appearance with a few areas having a shiny 
surface and thinning of the epidermis.  There was no 
tenderness or drainage noted and the examiner diagnosed 
chronic dermatitis.  

Medical records associated with a March 1999 award of 
benefits by the Social Security Administration include an 
August 1998 dermatology clinic treatment report showing that 
the veteran had 1+ pitting edema of both lower extremities 
with erythema and post-inflammatory hyperpigmentation.  The 
assessment was stasis dermatitis.  The Social Security 
Administration awarded disability benefits to the veteran 
effective in October 1996 due to disorders of the skin and 
subcutaneous tissue, osteoarthrosis, and various other 
disabilities including hypertension and headaches.

The veteran underwent another VA examination in August 1999 
and complained of a burning sensation, itching, and easy 
bruising and abrasions to the lower extremities.  Examination 
showed extensive inflammation that was well demarcated 
extending from just below the knees to just above the ankles 
on both lower extremities and covering the anteriolateral and 
anteriomedial aspects of both lower legs; there were some 
hyperpigmented and anteriomedial aspects of both lower legs 
and some hyperpigmented scarring noted on the central part of 
each leg which measured 6 inches by 1 inch bilaterally over 
the pretibial areas.  There was no ulceration or active 
bleeding upon examination, but the skin appeared quite thin 
and atrophic with decreased subcutaneous fat.  The assessment 
was chronic dermatitis, lower anterior legs.  

An examination was conducted by VA in January 2000 and the 
veteran's legs were tense with a red-purple discoloration, 
but there was were no ulcers on either leg.  There was 3+ 
pitting edema and the examiner remarked that the veteran's 
stasis dermatitis of the legs actually looked "pretty 
good."  A biopsy or scraping was not performed at that time 
because it was noted that the veteran was prone to ulceration 
and such activity might cause an ulcer to form.  The 
diagnosis was stasis dermatitis.

The veteran underwent another VA examination in May 2002 and 
was found to have well-demarcated borders extending from just 
below the knees, just distal to the ankles on both lower 
extremities; this covered both the anterior/lateral and 
anterior/medium posterior and anterior aspects of both legs 
and there was hyperpigmentation scarring noted on both legs 
as well.  There were no active ulcerations or active 
bleeding, but it was noted that the skin appeared quite thin 
and atrophic with decreased subcutaneous fat.  The diagnosis 
was stasis dermatitis, secondary to multiple medical 
problems.  

An examination was conducted by VA in September 2003 and the 
veteran related that his skin condition was worsening and 
that he had stopped working in 1997 due to his skin disorder.  
He states that he had been treated at the VA clinic with 
topical steroids and lubricants, that he had recently 
developed eczema on his arms and back, that he itched on a 
daily basis and also had a burning sensation.  The veteran 
related that he was unable to sleep because of itching and 
irritation caused by his skin disorder.  Upon examination, 
there was noticeable stasis dermatitis of both lower 
extremities, essentially from the knees down to the feet and, 
to some degree, including the feet.  There was dryness, 
scaling and apparent skin atrophy and notable varicosities.  
No true edema was noted, but there was stasis dermatitis and 
some eczematous changes on both lower extremities.  The 
veteran was also found to have eczematous changes on both 
forearms, going on to the right wrist and to a lesser degree 
to the small of the back.  Percentage of affected area was 
estimated to be 9 percent for each leg, 6 percent for the 
back, and 4.5 percent for each arm, with a total estimation 
of overall affected area being 33 percent and total of 
exposed areas affected being 36 percent.  There were no signs 
of deep ulcers or secondary bacterial infection at the time 
of the examination and the examiner diagnosed stasis disease, 
bilateral lower extremities; eczema, bilateral lower 
extremities, forearms and back; and skin atrophy of the lower 
extremities secondary to prolonged topical steroid use.  

The veteran testified before the Board in July 2004 that he 
had constant itching of his legs due to his skin disorder.  
He stated that he was unable to wear socks because they 
caused his skin to ulcerate, that he was able to use 
medications for extended periods of time because they 
ultimately made things worse, and that he no longer used any 
steroid creams.  The veteran testified that he had been a 
corrections officer until he stopped working due to problems 
with his legs.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

When considering the evidence as outlined above, the Board 
finds that the assignment of a 30 percent evaluation more 
closely approximates the disability picture as presented.  
Specifically, using the rating criteria in effect prior to 
August 2002, a 30 percent rating is assigned because there is 
evidence of exudation and constant itching of the lower 
extremities with a diagnosis of stasis dermatitis.  A higher 
evaluation of 50 is not for assignment because there is no 
evidence of crusting, systemic or nervous manifestations, nor 
has the veteran's lower extremities been described as 
exceptionally repugnant.  The evidence shows the existence of 
large erythematous patchy areas of each leg with complaints 
of constant itching.  As such, criteria for the assignment of 
a 30 percent rating have been met using criteria in effect 
prior to August 2002.

As of August 2002, the Board finds that when resolving all 
reasonable doubt in favor of the veteran, criteria for a 30 
percent rating have also been met.  Specifically, between 20 
and 40 percent of the veteran's body, exposed and overall, is 
affected by a skin disorder.  The Board acknowledges that 
only the veteran's lower extremities have been determined to 
have symptoms of stasis dermatitis as opposed to the eczema 
found on his upper extremities and back, however, the Board 
points out that VA will handle cases affected by change in 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  See 38 C.F.R. § 3.344(a).  Thus, when 
considering that the veteran's symptomatology has been 
essentially consistent throughout the processing of his 
claims, the Board finds that the assignment of the more 
favorable 30 percent evaluation should be assigned for the 
entire period in question.  A higher rating under the new 
criteria is no supported as there is no suggestion in the 
medical record that more than 40 percent of the veteran's 
body is affected by a skin disorder.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected skin disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his skin disorder and his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The veteran's 
statement that he had to stop working because of his skin 
disorder is not supported in the record by statements from 
his former employer and/or medical evidence suggesting that 
he could no longer work because of his skin disorder and no 
other disability.

The Board does not doubt that limitation caused by periodic 
ulceration and constant itching of the lower extremities 
would have an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board acknowledges that the 
veteran has been awarded Social Security Administration 
disability benefits based partially on his skin disability, 
but the Board is not bound by the findings of disability 
and/or unemployability made by other agencies, including the 
Social Security Administration.  See Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Consequently, the Board finds 
that the assignment of a 30 percent rating for stasis 
dermatitis is appropriate and a higher rating is not 
supported by the evidence of record.

Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case, including a specific 
reference in the supplemental statement of the case furnished 
regarding the issue of compensation benefits under the 
provisions of 38 C.F.R. § 1151, in September 2002, and the 
statement of the case furnished on the matter of the 
evaluation for stasis dermatitis furnished in October 2003.  
In addition, the veteran was furnished a letter in March 2001 
that provided notification of the information and medical 
evidence necessary to substantiate a claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



ORDER

A rating of 30 percent for stasis dermatitis is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.   



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


